DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed June 17, 2022.   Claims 1-19 are pending and an action on the merits is as follows.	
Objections to claims 1 and 20 have been withdrawn.
Rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn.
Applicants’ arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 includes the limitation “determines whether the tension member is a correct tension member”.  However there is a lack of antecedent basis for “the tension member” as the claim previously describes one or more tension members.  It is unclear whether applicants intend to reference the one or more tension members, or further limit the one or more tension members to be a single tension member.  For examining purposes, this limitation is interpreted as stating “determines whether the one or more tension members is a correct tension member”.  
Claims 8-12 depend from claim 7 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Puranen et al. (US 2016/0311649 A1) in view of Haapaniemi et al. (US 2019/0210835 A1).
Claims 1 and 7: Puranen et al. discloses a tension member verification system of an elevator system, and an elevator system shown in FIG. 1 to comprise a hoistway, an elevator car (1) movable along the hoistway, a tension member (rope r) operably connected to the elevator car to move the elevator car along the hoistway, and a tension member verification system.  The tension member verification system includes identifier elements (optical code marks 5a) disposed at the tension member of an elevator system, where the identifier elements include configuration parameters (page 5 ¶ [0059]) corresponding to unique indicators of position of an elevator car, and therefore the tension member (page 7 ¶ [0064]), as can be seen from Fig. 13.  A detector made up of different sensors (6) is positioned and configured to verify/detect presence of the identifier elements and read the configuration parameters of the tension member (page 7 ¶ [0064]).  An elevator system controller (100) is operably connected to the detector and configured to determine a configuration parameter (speed of the elevator car) based on received data from the detector and take an action (decelerate the car) in operation of the elevator system based on said data (page 4 ¶ [0048]).  The tension member is disclosed as a belt where the identifier elements are disposed on an exterior surface of the belt in order to be correctly positioned relative to and sensed by the detector (page 2 ¶ [0017]).  The belt includes a plurality of tension elements (reinforcing fibers) extending along a belt length (page 2 ¶ [0013]), and a jacket at least partially enclosing the plurality of tension elements as is known in the art.  The identifier elements then are disposed on an exterior surface of the jacket.  This reference fails to disclose the detected configuration parameters to be compared to stored configuration parameters stored at the elevator system controller, one or more actions to be taken in operation of the elevator system based on the result of the comparison, and the elevator system controller to determine whether the tension member is a correct tension member for installation on the elevator system as a result of the comparison.
However Haapaniemi et al. teaches a tension member verification system of an elevator system and an elevator system (page 1 ¶ [0008]) shown in Figure 1a to include a tension member (rope 107) described as a belt, where a detected configuration parameter (component type) is compared to an elevator type, and an action (transmitting a warning message) is taken based on the result of the comparison (page 1 ¶ [0008]).  The elevator type would be stored at an elevator system controller, as is recognized in the art.  A controller determines whether the tension member is a correct tension member for installation of the elevator system as a result of comparing a detected configuration parameter (information corresponding to the installed rope) to stored configuration parameters stored at the controller (page 3 ¶ [0026]).  
Given the teachings of Haapaniemi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tension member verification system and elevator system disclosed in Puranen et al. with providing the configuration parameters to include component type information, the  detected configuration parameters to be compared to stored configuration parameters stored at the elevator system controller, one or more actions to be taken in operation of the elevator system based on the result of the comparison, and the elevator system controller to determine whether the tension member is a correct tension member for installation on the elevator system as a result of the comparison.  Doing so would “provide facility to guarantee that used parts, such as ropes and belts, are of right type and changed according to the maintenance plan” as taught in Haapaniemi et al. (page 1 ¶ [0005]).
Claims 2 and 8: Puranen et al. modified by Haapaniemi et al. discloses a tension member verification system and an elevator system as stated above, where the identifier elements are shown in Haapaniemi et al. to be an RFID tag (page 2 ¶ [0017]).
Claims 3 and 9: Puranen et al. modified by Haapaniemi et al. discloses a tension member verification system and an elevator system as stated above, where the configuration parameters are shown in Haapaniemi et al. to include date of manufacture (page 2 ¶ [0018]).
Claims 4 and 10: Puranen et al. modified by Haapaniemi et al. discloses a tension member verification system and an elevator system where the action includes decelerating the car, as stated above.  Therefore the action includes slowing operation of the elevator system to below a normal operating speed.
Claims 5 and 11: Puranen et al. modified by Haapaniemi et al. discloses a tension member verification system and an elevator system as stated above, where the controller is shown in Haapaniemi et al. to take an action (transmitting a warning message) when a result of the comparison indicates that an incorrect tension member is installed in the elevator system (page 1 ¶ [0008]).
Claims 6 and 12: Puranen et al. modified by Haapaniemi et al. discloses a tension member verification system and an elevator system as stated above, where the detector is disclosed in Puranen et al. to be fixed in a hoistway of the elevator system (page 1 ¶ [0008]).
Claim 13: Puranen et al. discloses a method of verification of a tension member of an elevator system, where identifier elements (optical code marks 5a) of an installed tension member (rope r) of the elevator system are detected by a detector made up of different sensors (6) (page 7 ¶ [0064]).  The identifier elements include configuration parameters (page 5 ¶ [0059]) which correspond to unique indicators of position of an elevator car, and therefore the tension member (page 7 ¶ [0064]).  The configuration parameters (speed of the elevator car) are detected and transmitted to an elevator system controller (100) to determine speed of the elevator car based on received data from the detector and take an action (decelerate the car) in operation of the elevator system via the elevator system controller based on said data (page 4 ¶ [0048]).  The tension member is disclosed as a belt where the identifier elements are disposed on an exterior surface of the belt in order to be correctly positioned relative to and sensed by the detector (page 2 ¶ [0017]).  The belt includes a plurality of tension elements (reinforcing fibers) extending along a belt length (page 2 ¶ [0013]), and a jacket at least partially enclosing the plurality of tension elements as is known in the art.  The identifier elements then are disposed on an exterior surface of the jacket.  This reference fails to disclose one or more configuration parameters of a correct tension member of an elevator system to be stored at the elevator system controller, the detected configuration parameters to be compared to the one or more stored configuration parameters of the correct tension member at the elevator system controller, one or more actions to be taken in operation of the elevator system based on the result of the comparison, and the elevator system controller to determine whether the tension member is a correct tension member for installation on the elevator system as a result of the comparison.
However Haapaniemi et al. teaches a method of verification of a tension member of an elevator system (page 1 ¶ [0008]) shown in Figure 1a to include a tension member (rope 107) described as a belt, where a detected configuration parameter (component type) is compared to data corresponding to a correct tension member of an elevator type of an elevator system, and an action (transmitting a warning message) is taken based on the result of the comparison (page 1 ¶ [0008]).  A configuration parameter of a correct tension member corresponding to the elevator type then would be stored at an elevator system controller, as is recognized in the art.  A controller determines whether the tension member is a correct tension member for installation of the elevator system as a result of comparing a detected configuration parameter (information corresponding to the installed rope) to stored configuration parameters stored at the controller (page 3 ¶ [0026]).  
Given the teachings of Haapaniemi et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tension member verification system and elevator system disclosed in Puranen et al. with providing the configuration parameters to include component type information, configuration parameters of a correct tension member of an elevator system to be stored at the elevator system controller, the detected configuration parameters to be compared to the one or more stored configuration parameters of the correct tension member at the elevator system controller, one or more actions to be taken in operation of the elevator system based on the result of the comparison, and the elevator system controller to determine whether the tension member is a correct tension member for installation on the elevator system as a result of the comparison.  Doing so would “provide facility to guarantee that used parts, such as ropes and belts, are of right type and changed according to the maintenance plan” as taught in Haapaniemi et al. (page 1 ¶ [0005]).
Claim 14: Puranen et al. modified by Haapaniemi et al. discloses a method where the action includes decelerating the car, as stated above.  Therefore the action includes slowing operation of the elevator system to a speed below a normal operating speed based on the result of the comparison.
Claim 15: Puranen et al. modified by Haapaniemi et al. discloses a method where the operation of the elevator system is slowed, as stated above.  These references fail to disclose the speed to be about 0.5 m/s.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the slowed speed to be about 0.5 m/s since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Doing so would allow for a gradual and comfortable stop for passengers.
Claim 16: Puranen et al. modified by Haapaniemi et al. discloses a method as stated above, where the result of the comparison is shown in Haapaniemi et al. to indicate that an incorrect tension member is installed in the elevator system (page 1 ¶ [0008]).
Claim 17: Puranen et al. modified by Haapaniemi et al. discloses a method as stated above, where the identifier elements are shown in Haapaniemi et al. to be an RFID tag (page 2 ¶ [0017]).
Claim 18: Puranen et al. modified by Haapaniemi et al. discloses a method as stated above, where the configuration parameters are shown in Haapaniemi et al. to include date of manufacture (page 2 ¶ [0018]).
Claim 19: Puranen et al. modified by Haapaniemi et al. discloses a method as stated above, where the detector is disclosed in Puranen et al. to be fixed in a hoistway (page 1 ¶ [0008]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             September 13, 2022